Moore, J.
In October, 1894, Mrs. Flanagan bought a piano of Mrs. Weeden, and agreed to pay therefor $375, — $50 down, and the balance at intervals stated in a written contract made by Mrs. Flanagan to Mrs. Weeden. This contract retained the title in Mrs. Weeden until the *469payments for the instrument were made in full. The payment of this contract was guaranteed by the defendant. The defendant, acting for Mrs. Weeden, negotiated a sale of this contract, through M. F. Griffin, acting as her agent, to Gertrude T. Griffin, the plaintiff. The plaintiff claimed that ihe amount due on the contract was not paid, and sued defendant in justice’s court. The pleadings are not returned with the record, and there is very little testimony about what occurred in justice’s court. Plaintiff recovered a judgment. Defendant appealed. In the circuit court there was a trial by jury, which resulted in a verdict for defendant, from which judgment plaintiff appeals.
It is the claim of the plaintiff that she was entitled to a verdict for the amount due upon the contract of $246. It was the claim of defendant that plaintiff did business for quite a period of time, in the nature of loaning money and purchasing contracts, and that she had purchased a number of contracts like this one, and that the business was done in her name by her agent, M. F. Griffin, her husband, and that he had general authority to do her business of this nature; that he was authorized to check her money' out of the bank, signing her name to the checks, by himself, as agent; and that, when this contract was purchased, payment was made for it by giving two certificates of deposit made to Mrs. Griffin, the indorsement being signed with her name, by M. F. Griffin, agent, and by giving one check signed M. F. Griffin, agent. It was also claimed that Mr. Griffin had authority to and did receive pay on these contracts for her. It was the claim of the defendant that, after this contract was bought by Mrs. Griffin, an arrangement was made with Mrs. Flanagan, through the husband of Mrs. Griffin, by which Mrs. Flanagan was to give a note secured by a mortgage on a lot and on the piano, which was to be received as a payment for the piano contract, and that the note and mortgage were executed by Mrs. Flanagan in Mr. McKnight’s office, to be delivered by him to Mr. Griffin, as the agent for Mrs. Griffin, in exchange for the piano contract, and *470that they were so delivered, and that the contract was surrendered to Mr. McKnight for Mrs. Flanagan. It is stated by defendant that, after this was done, Mr. Griffin came to the office of Mr. McKnight, and said he wanted to use the piano contract in making a computation of interest with Mrs. Weeden, and would return it in 20 minutes. At this time the note and mortgage made by Mrs. Flanagan were left in the office of defendant. It is the latter’s claim that Mr. Griffin did not return the papers as agreed.
The defendant produced a number of witnesses, ’ who' testified to the manner in which Mrs. Griffin’s business was done, its nature, extent, and character, and that it was actually conducted by M. F. Griffin in the name of the plaintiff. The defendant was sworn as a witness, and testified to the agency of the husband, and swore to the defense interposed by him, as outlined above. The plaintiff claimed that the facts sworn to did not show that Mr. Griffin was authorized to act for his wife. No witnesses were produced by the plaintiff except one, whose testimony was confined solely to a computation of the amount'due on the contract. The plaintiff requested the judge to direct the jury that there was no evidence showing that Mr. Griffin was authorized to make the agreement sworn to by Mr. McKnight. The court declined to do this, but submitted the question to the jury. It is not claimed that the learned judge did not charge the jury correctly as to the law of agency, but that he erred in submitting the case to the jury at all. We think that there was testimony tending to show authority upon the part of Mr. Griffin to act as he did in relation to this contract, and that- it was for the jury to decide whether, by a preponderance of proof, the agency was shown. Compton v. Blair, 27 Mich. 397. See 1 Jac. & C. Dig. 727.
A motion was made for a new trial, which was overruled. The record does not show the reasons why the trial judge refused the application for a new trial, and there is nothing to indicate that he was requested to give *471his reasons. Because of that, we do not feel called upon to review his action. McRae v. Lumber Co., 102 Mich. 488.
Judgment is affirmed.
The other Justices concurred.